NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
               opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-3410-20

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

JOHN W. PETTIFORD, a/k/a
JEFFREY A. PETTIFORD,

     Defendant-Appellant.
__________________________

                   Submitted June 21, 2022 – Decided July 1, 2022

                   Before Judges Whipple and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 15-11-
                   1253.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David A. Gies, Designated Counsel, on the
                   briefs).

                   LaChia L. Bradshaw, Acting Burlington County
                   Prosecutor, attorney for respondent (Alexis R. Agre,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant John W. Pettiford appeals from an order denying his post-

conviction relief (PCR) petition without an evidentiary hearing. He argues the

court erred by denying his petition, which claimed ineffective assistance of the

counsel who represented him at his resentencing following our remand on his

direct appeal from an eight-year custodial sentence imposed after he pleaded

guilty to violating Drug Court probation.1 He argues his counsel was ineffective

by failing to present documentary evidence of information related to "health

concerns addressed . . . in his PCR application" that defendant contends would

have supported a finding of mitigating factor eleven, imprisonment would entail

excessive hardship to defendant and his dependents, N.J.S.A. 2C:44-1(b)(11).

Unpersuaded by defendant's arguments, we affirm.

                                       I.

      Defendant pleaded guilty to second-degree robbery and was sentenced to

special Drug Court probation in accordance with N.J.S.A. 2C:35-14 with an

alternative sentence of an eight-year custodial term subject to the requirements


1
  Effective January 1, 2022, Drug Court was renamed Recovery Court to better
reflect its primary goal. We refer to defendant's sentence as Drug Court
probation because that was the applicable term when the original sentence was
imposed and when defendant was resentenced following our remand on his
direct appeal.
                                                                          A-3410-20
                                       2
of the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.               Following

defendant's subsequent guilty plea to a violation of Drug Court probation, the

court imposed the alternative custodial sentence. The judgment of conviction

entered following defendant's sentencing for the violation of special Drug Court

probation did not include any findings of aggravating and mitigating factors.

See N.J.S.A. 2C:44-1(a) and (b).

      On defendant's direct appeal from his sentence, an Excessive Sentence

Oral Argument panel remanded for resentencing. The remand order directed the

court to address defendant's entitlement to jail credits and correct the judgment

of conviction to reflect the aggravating and mitigating factors supporting the

sentence imposed.

      At the remand hearing, the court found aggravating factors three, the risk

defendant will commit another offense, N.J.S.A. 2C:44-1(a)(3); six, defendant's

prior criminal record, N.J.S.A. 2C:44-1(a)(6); and nine, the need to deter

defendant and others from violating the law, N.J.S.A. 2C:44-1(a)(9). The court

found mitigating factor six, defendant has or will compensate the victim of his

crime, N.J.S.A. 2C:44-1(b)(6). Based on defendant's failure to comply with the

conditions of special Drug Court probation, the court did not find mitigating

factor ten, defendant is particularly likely to respond affirmatively to


                                                                           A-3410-20
                                       3
probationary treatment, N.J.S.A. 2C:44-1(b)(10), a factor the court had found

when it imposed the special Drug Court probation sentence.

      The court again imposed the alternate sentence under defendant's original

plea agreement—an eight-year custodial term subject to NERA. Defendant did

not appeal from the judgment of conviction entered following his resentencing

on remand.

      Defendant filed a pro se PCR petition asserting counsel at his resentencing

following our remand was ineffective by failing to "secure favorable affidavits

from friends, family, employers and other members of the community" and

"press the sentencing court to undertake a qualitative analysis of the sentencing

factors before imposing prison terms." He also asserted counsel failed to make

"an effort to vigorously argue for certain mitigating factors . . . at sentencing."2




2
  The pro se PCR petition also alleged defendant's plea counsel was ineffective
by failing to "properly confer with defendant prior to [p]lea," and counsel was
ineffective by failing to make full disclosure of "defendant's mental health issues
with the assistance of proper mental health experts and an evaluation" thereby
preventing defendant from assisting in the preparation of his defense. Defendant
does not address those claims on appeal and does not argue the PCR court erred
by rejecting them in its denial of his PCR petition. We therefore do not address
the merits of those claims and we affirm the court's rejection of them. See
Drinker Biddle & Reath LLP v. N.J. Dep't of Law & Pub. Safety, 421 N.J. Super.
489, 496 n.5 (App. Div. 2011) (explaining issues not addressed in a party's
merits brief are deemed abandoned).
                                                                              A-3410-20
                                         4
         In a supplemental verified petition filed following the assignment of

counsel, defendant asserted his counsel should have presented the remand

sentencing court with evidence defendant's incarceration would cause excessive

hardship to him and his dependents, his mother and his three children. In support

of the ineffective-assistance-of-counsel claim, defendant submitted medical

reports he claimed established he is blind in one eye and suffers from other

medical conditions and mental health issues. He also submitted a certification

from the mother of his three children stating her provision of care to their three

children and defendant's mother would be aided by defendant if he was not

incarcerated. Defendant also proffered certifications from his mother's friend

and his brother describing his mother's need for care and asserting defendant

could assist in providing care if he was not incarcerated.

         Following argument, the court determined defendant failed to sustain his

burden of establishing his counsel's performance at the resentencing on remand

was deficient or that he suffered any prejudice as a result of counsel's purported

error.    The court entered an order denying defendant's petition without an

evidentiary hearing. This appeal followed.

         Defendant presents the following arguments:

               POINT I


                                                                            A-3410-20
                                         5
            THE PCR JUDGE ERRED WHERE HE DID NOT
            STATE   HIS  REASON    FOR REJECTING
            DEFENDANT'S ARGUMENT THAT MITIGATING
            FACTOR ELEVEN WOULD HAVE REDUCED THE
            CUSTODIAL TERM IMPOSED.

            POINT II

            THE PCR JUDGE ABUSED HIS DISCR[E]TION
            WHERE    HE   DID  NOT  CONDUCT    AN
            EVIDENTIARY     HEARING  TO   ALLOW
            DEFENDANT TO DEMONSTRATE PREJUDICE IN
            SPITE OF DEFENSE COUNSEL'S PLAINLY
            DEFICIENT PERFORMANCE.

                                        II.

      We review the legal conclusions of a PCR court de novo. State v. Harris,

181 N.J. 391, 419 (2004). The de novo standard of review also applies to mixed

questions of fact and law. Id. at 420. Where an evidentiary hearing has not been

held, it is within our authority "to conduct a de novo review of both the factual

findings and legal conclusions of the PCR court . . . ." Id. at 421; see also State

v. Lawrence, 463 N.J. Super. 518, 522 (App. Div. 2020). We apply those

standards here.

      An ineffective-assistance-of-counsel claim is considered under the

standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984), adopted

as applicable under the New Jersey Constitution by our Supreme Court in State

v. Fritz, 105 N.J. 42, 58 (1987). To obtain relief based upon an ineffective-

                                                                             A-3410-20
                                        6
assistance-of-counsel claim, defendant must show his counsel's performance

was deficient and that counsel's deficient performance prejudiced his defense.

Strickland, 466 U.S. at 687.

      Counsel's performance is deficient if it "fell below an objective standard

of reasonableness" and "counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed [to] the defendant by the Sixth

Amendment."      Id. at 687-88.     The defective performance is prejudicial if

"counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable[,]" id. at 687, and defendant demonstrates a "reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different[,]" id. at 694. A failure to satisfy either

prong of the Strickland standard requires a denial of a PCR petition. See id. at

700; State v. Nash, 212 N.J. 518, 542 (2013); Fritz, 105 N.J. at 52.

      Defendant claims counsel's performance was deficient by failing to

present evidence at the remand sentencing hearing establishing his incarceration

would cause excessive hardship to himself, due to various claimed medical

conditions, and to his dependents, including his mother who suffers from

disabilities, and his three children, two of whom have special needs. He argues

counsel's alleged failure deprived him of the benefit of a finding by the remand


                                                                               A-3410-20
                                          7
sentencing court of mitigating factor eleven, N.J.S.A. 2C:44-1(b)(11), and

therefore the court imposed a longer custodial sentence than he would have

otherwise received had mitigating factor eleven been found.

      In support of his PCR petition, defendant provided the evidence he

contends his counsel should have presented to the remand sentencing court,

claiming it supports a finding of mitigating factor eleven, N.J.S.A. 2C:44-

1(b)(11). The evidence includes a certification from Joanne Moolchan, the

mother of defendant's three children, explaining the special needs of two of the

children and detailing her difficulties in caring for the children "without

[defendant's] help." The certification also states that if defendant is released

from incarceration "he would be able to support [her] in caring for the children."

Defendant claims that if the evidence in the certification had been submitted by

his counsel to the remand sentencing court, it would have supported a finding

his children suffered excessive hardship by his incarceration under N.J.S.A.

2C:44-1(b)(11).

      The mere fact defendant has children does not permit or require a finding

of mitigating factor eleven. State v. Dalziel, 182 N.J. 494, 505 (2005). To

support a finding of this mitigating factor, a defendant must demonstrate the

children are dependents who will suffer an "excessive hardship" comprised of


                                                                            A-3410-20
                                        8
adverse circumstances "different in nature than the suffering unfortunately

inflicted upon all young children whose parents are incarcerated." State v.

Locane, 454 N.J. Super. 98, 129 (App. Div. 2018).

      Defendant made no such showing in support of his PCR petition. His

proffered evidence establishes Ms. Moolchan provides care for them and that

care would be made easier if defendant was available to provide assistance. In

Dalziel, the Court held mitigating factor eleven is inapplicable in the absence of

evidence the defendant lived with the child or supported the child and the mother

who cared for the child prior to sentencing. 182 N.J. at 505; see also State v.

Hyman, 451 N.J. Super. 429, 460 (App. Div. 2017) (finding defendant failed to

establish "his children would experience 'excessive' hardship from his absence"

where there was "no evidence he was a significant source of support for his five

children," and the children's mother "ha[d] primary care of the children"). Ms.

Moolchan's certification makes no such showing here. Defendant's proffered

evidence suffers from the same deficiency the Court found in Dalziel and does

not support a finding of mitigating factor eleven.

      For the same reasons, the evidence defendant claims his counsel should

have submitted to the remand sentencing court concerning the alleged excessive

hardship his incarceration would have on his mother, Ethel Pettiford, does not


                                                                            A-3410-20
                                        9
support a finding of mitigating factor eleven. That evidence consists of: Ms.

Moolchan's certification stating she provides care for Ms. Pettiford; a

certification from Joyce Byrd, a friend of Ms. Pettiford, stating Ms. Pettiford

suffers from dementia and lives with her son, Glynn Pettiford, who "has been

her primary caretaker since June 15, 2017"; and the certification of another of

Ms. Pettiford's sons, Jeff Pettiford, stating Glynn Pettiford provides inadequate

care to Ms. Pettiford, and defendant would be able to assist in Ms. Pettiford's

care if he was released from incarceration.

      The certifications do not establish that defendant ever cared for Ms.

Pettiford prior to his sentencing or that she has ever been defendant's dependent.

That is, there is no evidence defendant lived with, or provided care for, his

mother at any time prior to his resentencing. To the contrary, the evidence

submitted in support of defendant's PCR petition showed only that Ms. Pettiford

lived with her son Glynn, who provided care for her, and that Ms. Moolchan

also assisted in providing care to her. In the absence of any evidence defendant

provided care for his mother prior to his incarceration, and with the evidence

affirmatively showing only others provided the care, defendant did not

demonstrate any basis for a finding of mitigating factor eleven on his claim his




                                                                            A-3410-20
                                       10
mother is a dependent who would suffer excessive hardship from his

incarceration.

      Defendant also claims his counsel was ineffective by failing to present

medical records to the remand sentencing court which he contends shows he is

blind in one eye and suffers from other medical and mental health issues. In

State v. Wilson, we rejected a claim a defendant suffering from multiple

sclerosis was entitled to a finding of mitigating factor eleven, holding that

"[a]lthough we sympathize[d] with defendant's medical condition, the record

[was] devoid of any evidence that he [would] not obtain satisfactory medical

treatment while incarcerated." 421 N.J. Super. 301, 311-12 (App. Div. 2011).

Here, defendant similarly failed to provide evidence his counsel could have

presented demonstrating his medical conditions were not being, or could not be,

adequately treated in prison. For that reason, he failed to demonstrate there was

evidence available to his counsel supporting a finding of mitigating factor eleven

at his remand sentencing proceeding.

      In sum, the evidence defendant proffered to the PCR court, which

defendant claims his counsel should have supplied to the remand sentencing

court, even if accepted as true does not support a finding of mitigating factor

eleven. A sentencing proceeding is a critical stage of the trial process, State v.


                                                                            A-3410-20
                                       11
Briggs, 349 N.J. Super. 496, 500-01 (App. Div. 2002), and counsel's "failure to

present mitigating evidence or argue for mitigating factors" at sentencing may

support a finding of deficient performance, State v. Hess, 207 N.J. 123, 154

(2011). But counsel's performance is not deficient where, as here, he fails "to

raise unsuccessful legal arguments," State v. Worlock, 117 N.J. 596, 625 (1990),

or fails to make a meritless request to the court, State v. O'Neal, 190 N.J. 601,

619 (2007).

      Defendant did not sustain his burden of demonstrating his counsel's

performance was deficient under the first prong of the Strickland standard

because he failed to demonstrate the evidence he contends his counsel should

have presented to the remand sentencing court would have supported a finding

of mitigating factor eleven. See generally ibid.; Worlock, 117 N.J. at 625. For

the same reason, defendant did not establish that but for his counsel's purported

error in failing to present the evidence, there is a reasonable probability the

result of the sentencing proceeding would have been different. See Strickland,

466 U.S. at 694. Defendant's failure to sustain his burden under either prong of

the Strickland standard requires denial of his PCR petition. Id. at 700; Nash,

212 N.J. at 542.




                                                                           A-3410-20
                                      12
      Defendant also asserts the PCR court erred by denying his petition without

an evidentiary hearing. An evidentiary hearing on a PCR claim is required only

where a defendant establishes a "prima facie case in support of post-conviction

relief," a court determines "there are material issues of disputed fact that cannot

be resolved by reference to the existing record, and . . . an evidentiary hearing

is necessary to resolve the claims for relief." R. 3:22-10(b). To establish a

prima facie PCR claim, a "defendant must demonstrate a reasonable likelihood

that his or her claim, viewing the facts alleged in the light most favorable to the

defendant, will ultimately succeed on the merits."       Ibid.; see also State v.

Preciose, 129 N.J. 451, 462-63 (1992).

      As we have explained, defendant failed to present evidence establishing a

prima facie case of ineffective assistance of counsel on his claim counsel was

ineffective by failing to present evidence at the remand sentencing hearing

supporting a finding of mitigating factor eleven. The court therefore correctly

denied his request for an evidentiary hearing.

      To the extent we have not expressly addressed any of defendant's

remaining arguments, we find they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.


                                                                             A-3410-20
                                       13